


Exhibit 10.56


JACK HENRY & ASSOCIATES, INC.
2015 EQUITY INCENTIVE PLAN
SECTION 1
INTRODUCTION
1.1
Establishment. Jack Henry & Associates, Inc., a corporation organized and
existing under the laws of the state of Delaware (the "Company"), hereby
establishes the Jack Henry & Associates, Inc. 2015 Equity Incentive Plan (the
"Plan") for certain Employees and nonemployee Directors of the Company and its
Affiliates.



1.2
Purpose. The purpose of this Plan is to allow Eligible Employees and nonemployee
Directors of the Company and its Affiliates and Subsidiaries to acquire or
increase a proprietary and vested interest in the growth and performance of the
Company. The Plan is also designed to assist the Company in attracting and
retaining Employees and nonemployee Directors by providing them with the
opportunity to participate in the success and profitability of the Company.



1.3
Duration. The Plan shall commence on the Effective Date and shall remain in
effect, subject to the right of the Board to amend or terminate the Plan at any
time pursuant to Section 15 hereof, until all Shares subject to the Plan shall
have been issued, delivered, purchased, or acquired according to the Plan's
provisions. Unless the Plan shall be reapproved by the stockholders of the
Company and the Board renews the continuation of the Plan, no Awards shall be
issued pursuant to the Plan after the tenth (10th) anniversary of the Effective
Date.



1.4
Plan Subject to Stockholder Approval. Although the Plan is effective on the
Effective Date, the Plan's continued existence is subject to the Plan being
approved by the Company's stockholders within twelve (12) months of the
Effective Date. Any Awards granted under the Plan after the Effective Date but
before the approval of the Plan by the Company's stockholders will become null
and void if the Company's stockholders do not approve this Plan within such
twelve (12) month period.



SECTION 2
DEFINITIONS


2.1    Definitions. The following terms shall have the meanings set forth below.


"1933 Act" means the Securities Act of 1933.
"1934 Act" means the Securities Exchange Act of 1934.
"Affiliate" of the Company means any Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with the Company.
"Award" means a grant made under this Plan in any form, which may include but is
not limited to, Stock Options, Restricted Stock, Restricted Stock Units, Bonus
Shares, Other Stock-Based Awards, Deferred Shares, Performance Shares, Stock
Appreciation Rights, and Performance Units.
"Award Agreement" means a written or electronic agreement or instrument between
the Company and a Holder which evidences an Award and sets forth such applicable
terms, conditions, and limitations (including treatment as a Performance Award)
as the Committee establishes for the Award.
"Beneficiary" means the person, persons, trust, or trusts which have been
designated by a Holder in his or her most recent written beneficiary designation
filed with the Company to receive the benefits specified under this Plan upon
the death of the Holder, or, if there is no designated beneficiary or surviving
designated beneficiary, the Person or Persons entitled by will or the laws of
descent and distribution to receive such benefits.
"Board" means the Board of Directors of the Company.




--------------------------------------------------------------------------------




"Bonus Shares" means Shares that are awarded to a Participant without cost and
without restriction in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an Employee of the Company or a Subsidiary.
"Cause" means, unless otherwise defined in an Award Agreement or otherwise
defined in a Participant's employment agreement (in which case such definition
will apply), any of the following:
(i)
Participant's engagement in any act or acts of gross dishonesty or gross
misconduct which result or are intended to result directly or indirectly in gain
or personal enrichment at the expense of the Company or its subsidiaries to
which the Participant is not legally entitled;



(ii)
Participant's conviction of, plea of guilty to, or plea of nolo contendere to a
felony or other crime that involves fraud or dishonesty;



(iii)
Any willful action or omission by a Participant which would constitute grounds
for immediate dismissal under the employment policies of the Company by which
Participant is employed, including intoxication with alcohol or illegal drugs
while on the premises of the Company, or violation of sexual harassment laws or
the internal sexual harassment policy of the Company by which Participant is
employed;



(iv)
Participant's habitual neglect of duties, including repeated absences from work
without reasonable excuse; or



(v)
Participant's willful and intentional material misconduct in the performance of
his or her duties that results in financial detriment to the Company; provided,
however, that for purposes of clauses (iii), (iv), and (v), "Cause" shall not
include any one or more of the following: bad judgment, negligence, or any act
or omission believed by the Participant in good faith to have been in or not
opposed to the interest of the Company (without intent of the Participant to
gain, directly or indirectly, a profit to which the Participant was not legally
entitled). A Participant who agrees to resign from his or her affiliation with
the Company in lieu of being terminated for Cause may be deemed, in the sole
discretion of the Committee, to have been terminated for Cause for purposes of
this Plan.



"Change in Control" means the first to occur of the following events:
(i)
the purchase or other acquisition by any person, entity, or group of persons,
within the meaning of Section 13(d) or 14(d) of the 1934 Act (excluding, for
this purpose, the Company or its subsidiaries or any employee benefit plan or
related trust of the Company or its subsidiaries), of beneficial ownership,
within the meaning of Rule 13d‑3 promulgated under the 1934 Act, of twenty
percent (20%) or more of the combined voting power of the Company's
then-outstanding voting securities entitled to vote generally in the election of
directors in any transaction or series of transactions;



(ii)
when individuals who, as of the date hereof, constituting the Board ("Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person who becomes a director subsequent to the date hereof
whose election, or nomination for election by the Company's stockholders, was
approved in advance by a vote of at least a majority of the directors then
comprising the Incumbent Board, excluding members of its Incumbent Board who are
no longer serving as directors (other than an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company, as such terms are
used in Rule 14a‑11 of Regulation 14A promulgated under the 1934 Act, or an
individual approved by the Incumbent Board as the result of an agreement
intended to avoid or settle an actual or threatened contest), shall be, for
purposes of this section, considered as though such person were a member of the
Incumbent Board;



(iii)
consummation of a reorganization, merger, or consolidation, in each case
following such reorganization, merger, or consolidation: (a) persons who were
the stockholders of the Company immediately prior to such reorganization,
merger, or consolidation immediately thereafter own fifty percent (50%) or less
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, or consolidated corporation's
then-outstanding voting securities, or (b) less than a majority of members of
the board or other governing body of such reorganized, merged, or consolidated
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement or the approval of the transaction by the Board; or





--------------------------------------------------------------------------------






(iv)
approval by stockholders of a liquidation or dissolution of the Company (and the
Company shall commence such liquidation or dissolution), or consummation of the
sale of all or substantially all of the assets of the Company (in one
transaction or a series of transactions).

Notwithstanding the occurrence of any of the foregoing events, (x) a Change in
Control shall not occur with respect to a Holder if, in advance of such event
and to the extent permitted pursuant to Section 18.2, the Holder agrees in
writing that such event shall not constitute a Change in Control, and (y) to the
extent that any payment under the Plan is subject to Code Section 409A and an
applicable payment event is a Change in Control, or an allowable payment
"toggle" right is contingent upon a Change in Control having occurred, in
addition to satisfying the above definition of Change in Control, such Change in
Control must also constitute a change in control event under Code Section 409A.
"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the rules and regulations promulgated thereunder.
"Committee" means (i) the Board, or (ii) one or more other committees of the
Board to whom the Board has delegated all or part of its authority under this
Plan. Initially, the Committee shall be the Board without any delegation of the
Board's authority under this Plan as contemplated by clause (ii) above.
"Company" means Jack Henry & Associates, Inc., a Delaware corporation, and any
successor thereto.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise.
"Covered Employee" means an Employee that meets the definition of "covered
employee" under Section 162(m)(3) of the Code.
"Date of Grant" or "Grant Date" means, with respect to any Award, the date as of
which such Award is granted under the Plan, which date shall be the later of
(i) the date on which the Committee resolved to grant the Award, or (ii) the
first day of the Service Provider's service to the Company or an Affiliate.
"Deferred Shares" means Shares that are awarded to a Participant on a deferred
basis pursuant to Section 9.4.
"Director" means a director serving on the Board.
"Disabled" or "Disability" means a mental or physical illness that entitles the
Participant to receive benefits under a long-term disability plan of the
Company, or if there is no such plan or the Participant is not covered by such a
plan or the Participant is not an Employee of the Company, a mental or physical
illness that renders the Participant totally and permanently incapable of
performing the Participant's duties for the Company. With respect to an Award
that is or becomes subject to Section 409A of the Code and for which the
Participant's disability is an applicable payment event, the Participant shall
not be determined to be Disabled unless the Participant is "disabled" as defined
in Code Section 409A(a)(2)(C). Notwithstanding the foregoing, a determination
that a Participant is disabled shall not qualify under this Plan if it is the
result of (i) a willfully self-inflicted injury or willfully self-induced
sickness; or (ii) an injury or disease contracted, suffered, or incurred while
participating in a criminal offense. The determination of Disabled or Disability
for purposes of this Plan shall be made by a physician satisfactory to the Board
and shall not be construed to be an admission of disability for any other
purpose. Notwithstanding the above, with respect to an Incentive Stock Option
and the period of time following a separation from service in which a Holder may
exercise such Incentive Stock Option, "disabled" shall have the same meaning as
defined in Code Section 22(e)(3).
"Dividend Equivalents" has the meaning ascribed in Section 4.6.
"Effective Date" means November 10, 2015, the date this Plan is approved by the
Company's stockholders.
"Eligible Employees" means all Employees (including officers and directors who
are also Employees) of the Company or an Affiliate upon whose judgment,
initiative, and efforts the Company depends, or will depend, for the successful
conduct of the Company's business.
"Employee" means a common law employee of the Company or an Affiliate.
"Executive Officer" means (i) the Chief Executive Officer, Chief Financial
Officer, or president of the Company, any vice president of the Company,
including any vice president of the Company in charge of a principal business
unit, division, or function (such as sales, administration, or finance), any
other officer who performs a policy-making function or any other person who
performs similar policy-making functions for the Company, (ii) any Executive
Officers (as defined in




--------------------------------------------------------------------------------




part (i) of this definition) of subsidiaries of the Company who perform
policy-making functions for the Company, and (iii) any Person designated or
identified by the Board as being an Executive Officer for purposes of the 1933
Act or the 1934 Act, including any Person designated or identified by the Board
as being a Section 16 Person.
"Fair Market Value" means, as of any date, the value of the Stock determined in
good faith by the Committee in its sole discretion. Such determination shall be
conclusive and binding on all persons. For this purpose, the Committee may adopt
such formulas as in its opinion shall reflect the true fair market value of such
Stock from time to time and may rely on such independent advice with respect to
such fair market value determination as the Committee shall deem appropriate. To
the extent that the Stock is readily tradable on an established securities
market, the fair market value of the stock may be determined based upon the last
sale before or the first sale after the grant, the closing price on the trading
day before or the trading day of the grant, the arithmetic mean of the high and
low prices on the trading day before or the trading day of the grant, or any
other reasonable method using actual transactions in such stock as reported by
such market. To the extent that the Stock is not readily tradable on an
established market, the fair market value of the stock as of a valuation date
means a value determined by the reasonable application of a reasonable valuation
method. The determination whether a valuation method is reasonable, or whether
an application of a valuation method is reasonable, is made based on the facts
and circumstances as of the valuation date.
"Holder" means a Participant, Beneficiary, or Permitted Transferee who is in
possession of an Award Agreement representing an Award that (i) in the case of a
Participant, has been granted to such individual, (ii) in the case of a
Beneficiary, has been transferred to such person under the laws of descent and
distribution, or (iii) in the case of a Permitted Transferee, has been
transferred to such person as permitted by the Committee, and, with respect to
all of the above clauses (i), (ii), and (iii), such Award Agreement has not
expired, been canceled, or been terminated.
"Incentive Stock Option" means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code.
"Nonqualified Stock Option" means any Option to purchase Stock that is not an
Incentive Stock Option.
"Option" means a right to purchase Stock at a stated price for a specified
period of time. Such definition includes both Nonqualified Stock Options and
Incentive Stock Options.                
"Option Agreement" or "Option Award Agreement" means a written or electronic
agreement or instrument between the Company and a Holder evidencing an Option.
"Optionee" shall have the meaning as set forth in Section 6.2. For the avoidance
of any doubt, in situations where the Option has been transferred to a Permitted
Transferee or passed to a Beneficiary in accordance with the laws of descent and
distribution, the Optionee will not be the same person as the Holder of the
Option.
"Option Exercise Price" means the price at which Shares subject to an Option may
be purchased, determined in accordance with Section 6.2(b).        
"Other Stock-Based Award" means any award of Shares or payment of cash that is
valued in whole or in part by reference to, or is otherwise based on, Shares,
other property, or achievement of performance metrics or measures.
"Participant" means a Service Provider of the Company designated by the
Committee from time to time during the term of the Plan to receive one or more
Awards under the Plan.
"Performance Award" means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section 10) to a Participant pursuant to
Section 10.
"Performance Period" means the period of time as specified by the Committee
during which any performance goals are to be measured.
"Performance Shares" means an Award made pursuant to Section 9 which entitles a
Holder to receive Shares, their cash equivalent, or a combination thereof based
on the achievement of performance targets during a Performance Period.
"Performance Units" means an Award made pursuant to Section 9 which entitles a
Holder to receive cash, Stock, or a combination thereof based on the achievement
of performance goals during a Performance Period.
"Permitted Transferee" has the meaning ascribed in Section 12.3.    
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
1934 Act and used in Sections 13(d) and 14(d) thereof, including "group" as
defined in Section 13(d) hereof.




--------------------------------------------------------------------------------




"Plan" means the Jack Henry & Associates, Inc. 2015 Equity Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.
"Restricted Stock" means Stock granted under Section 8 that is subject to those
restrictions set forth therein and the Award Agreement.
"Restricted Stock Unit" means an Award granted under Section 8 evidencing the
Holder's right to receive a Share (or, at the Committee's discretion, a cash
payment equal to the Fair Market Value of a Share) at some future date and that
is subject those restrictions set forth therein and the Award Agreement.
"Rule 16b‑3" means Rule 16b‑3 promulgated under the 1934 Act.
"SAR" or "Stock Appreciation Right" means an Award, granted either alone or in
connection with an Option, that is designated as an SAR pursuant to Section 7.
"SAR Holder" shall have the meaning as set forth in Section 7.2.        
"Section 16 Person" means a Person who is subject to obligations under
Section 16 of the 1934 Act with respect to transactions involving equity
securities of the Company.    
"Service Provider" means an Eligible Employee or nonemployee Director of the
Company and its Affiliates. Solely for purposes of Substitute Awards, the term
Service Provider includes any current or former Employee or nonemployee Director
of an Acquired Entity (as defined in the definition of Substitute Awards) who
holds Acquired Entity Awards (as defined in the definition of Substitute Awards)
immediately prior to the Acquisition Date (as defined in the definition of
Substitute Awards).
"Share" means a share of Stock.
"Stock" means authorized and issued or unissued common stock of the Company, at
such par value as may be established from time to time.
"Subsidiary" means (i) in the case of an Incentive Stock Option a "subsidiary
corporation," whether now or hereafter existing, as defined in Section 424(f) of
the Code, and (ii) in the case of any other type of Award, in addition to a
subsidiary corporation as defined in clause (i), any corporation or other entity
in an unbroken chain of corporations or entities beginning with the Company if
each of the corporations or entities (other than the last corporation or entity
in the unbroken chain) owns stock or other ownership interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
or other ownership interests in one of the other corporations or entities in the
chain.
"Substitute Award" means an Award granted under the Plan in substitution for
stock or stock-based awards ("Acquired Entity Awards") held by current and
former employees or former nonemployee directors of another corporation or
entity who become Service Providers as the result of a merger or consolidation
of the employing corporation or other entity (the "Acquired Entity") with the
Company, a Subsidiary, or an Affiliate, or the acquisition by the Company, a
Subsidiary, or an Affiliate, of property or stock of, or other ownership
interest in, the Acquired Entity immediately prior to such merger,
consolidation, or acquisition ("Acquisition Date") as agreed to by the parties
to such corporate transaction and as may be set forth in the definitive purchase
agreement. The limitations of Section 4.1 and Section 10.6 on the number of
Shares reserved or available for grants, and the limitations under Sections 6.2
and 7.1 with respect to the Option Exercise Prices and SAR exercise prices,
shall not apply to Substitute Awards. Any issuance of a Substitute Award which
relates to an Option or an SAR shall be completed in conformity with the rules
under Code Section 409A relating to the substitutions and assumptions of stock
rights by reason of a corporate transaction.
"Vested Option" means any Option, or portion thereof, which is exercisable by
the Holder. Vested Options remain exercisable only for that period of time as
provided for under this Plan and any applicable Option Award Agreement. Once a
Vested Option is no longer exercisable after otherwise having been exercisable,
the Option shall become null and void.
2.2
General Interpretive Principles. (i) Words in the singular shall include the
plural and vice versa, and words of one gender shall include the other gender,
in each case, as the context requires; (ii) the terms "hereof," "herein," and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Plan and not to any particular provision of this
Plan, and references to Sections are references to the Sections of this Plan
unless otherwise specified; (iii) the word "including" and words of similar
import when used in this Plan shall mean "including, without limitation," unless
otherwise specified; and (iv) any reference to any U.S. federal, state, or local
act, statute, or law shall be deemed to also





--------------------------------------------------------------------------------




refer to all amendments or successor provisions thereto, as well as all rules
and regulations promulgated under such act, statute, or law, unless the context
otherwise requires.


SECTION 3
PLAN ADMINISTRATION


3.1
Composition of Committee. The Plan shall be administered by the Committee. To
the extent the Board considers it desirable for transactions relating to Awards
to be eligible to qualify for an exemption under Rule 16b‑3, the Committee will
consist of two (2) or more directors of the Company, all of whom qualify as
"non-employee directors" within the meaning of Rule 16b‑3. To the extent the
Board considers it desirable for compensation delivered pursuant to Awards to be
eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, the Committee shall consist of
two (2) or more directors of the Company, all of whom shall qualify as "outside
directors" within the meaning of Code Section 162(m).



3.2
Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:



(a)
select the Service Providers to whom Awards may from time to time be granted
hereunder;



(b)
determine the type or types of Awards to be granted to eligible Service
Providers;



(c)
determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;



(d)
determine the terms and conditions of any Award;



(e)
determine whether, and to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards, or
other property;



(f)
determine, as to all or part of any Award as to any Participant, at the time the
Award is granted or thereafter, that the exercisability, vesting, payment, or
settlement of an Award shall be accelerated upon a Participant's death,
disability, retirement, Change in Control, termination of employment following a
Change in Control, or other special circumstance determined by the Committee, to
determine that Awards shall continue to become exercisable, vested, settled, or
paid in full or in installments after termination of employment, to extend the
period for exercise of Options or SARs following termination of employment (but
not beyond ten (10) years from the Grant Date of the Option or SAR) or to
provide that any Restricted Stock Award, Restricted Stock Unit Award,
Performance Unit Award, Performance Share Award, or Other Stock-Based Award
shall in whole or in part not be forfeited upon Participant's death, disability,
retirement, Change in Control, termination of employment following a Change in
Control, or other special circumstance determined by the Committee, provided the
Committee shall consider potential tax consequences in making any such
determinations or taking any such actions;



(g)
determine whether, to what extent, and under what circumstances an Award may be
vested, paid, settled, canceled, forfeited, or surrendered, or, in connection
with a Participant's death, disability, retirement, Change in Control,
termination of employment following a Change in Control, or other special
circumstances determined by the Committee, whether and to what extent any terms
of, or restrictions on, an Award may be waived or accelerated (including the
acceleration of the exercisability of, or waiver of all of the terms and
conditions applicable to, any Award or any group of Awards for any reason and at
any time) or, to extend the period subsequent to the termination of employment
within which an Award may be exercised;



(h)
taking into account the desirability of satisfying the performance-based
compensation exception under Code Section 162(m), if a Participant is promoted,
demoted, or transferred to a different business unit of the Company during a
Performance Period, make adjustments to any performance goals, the applicable
Performance Period, or eliminate or cancel the Award, to the extent the
Committee determines that the Award, the performance goals, or the Performance
Period are no longer appropriate in order to make the outstanding Award
appropriate and comparable to the initial Award;







--------------------------------------------------------------------------------




(i)
determine whether, and to what extent, and under what circumstances Awards may
be canceled, forfeited, or suspended and the method or methods by which Awards
may be settled, exercised, canceled, forfeited, or suspended;



(j)
correct any defect, supply an omission, reconcile any inconsistency, and
otherwise interpret and administer the Plan and any instrument or Award
Agreement relating to the Plan or any Award hereunder;



(k)
grant Awards in replacement of Awards previously granted under this Plan or any
other compensation plan of the Company, provided that any such replacement grant
that would be considered a repricing shall be subject to stockholder approval;



(l)
cause the forfeiture of any Award or recover any Shares, cash, or other property
attributable to an Award for violations of and in accordance with any Company
ethics policy or pursuant to any Company compensation clawback policy, in each
case, in effect on the Effective Date or as adopted or amended thereafter;



(m)
with the consent of the Holder, amend any Award Agreement at any time; provided
that the consent of the Holder shall not be required for any amendment (i) that,
in the Committee's determination, does not materially adversely affect the
rights of the Holder, or (ii) which is necessary or advisable (as determined by
the Committee) to carry out the purpose of the Award as a result of any new
applicable law or change in an existing applicable law, or (iii) to the extent
the Award Agreement specifically permits amendment without consent;



(n)
modify and amend the Plan, establish, amend, suspend, or waive such rules,
regulations, and procedures of the Plan, and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and



(o)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.



3.3
Committee Delegation. The Committee may delegate to any member of the Board or
committee of Board members such of its powers as it deems appropriate, including
the power to subdelegate, except that, pursuant to such delegation or
subdelegation, only a member of the Board (or a committee thereof) may grant
Awards from time to time to specified categories of Service Providers in amounts
and on terms to be specified by the Board or the Committee; provided that no
such grants shall be made other than by the Board or the Committee to
individuals who are then Section 16 Persons or other than by the Committee to
individuals who are then or are deemed likely to become a "covered employee"
within the meaning of Code Section 162(m). A majority of the members of the
Committee may determine its actions and fix the times and places of its
meetings.



3.4
Determination Under the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, adjustments, interpretations, and other
decisions under or with respect to the Plan, any Award, or Award Agreement shall
be within the sole discretion of the Committee, may be made at any time and
shall be final, conclusive, and binding upon all persons, including the Company,
any Participant, any Holder, and any stockholder. No member of the Committee
shall be liable for any action, determination, or interpretation made in good
faith, and all members of the Committee shall, in addition to their rights as
Directors, be fully protected by the Company with respect to any such action,
determination, or interpretation.



SECTION 4
STOCK SUBJECT TO THE PLAN


4.1
Number of Shares. Subject to adjustment as provided in Section 4.3, the
aggregate number of Shares authorized for issuance under the Plan in accordance
with the provisions of the Plan shall be Three (3) Million Shares subject to
such restrictions or other provisions as the Committee may from time to time
deem necessary (the "Maximum Share Limit"). Any Share required to satisfy
Substitute Awards shall not count against the Maximum Share Limit. Any Shares
issued hereunder may consist, in whole or in part, of authorized and unissued
shares or treasury shares. The Shares may be divided among the various Plan
components as the Committee shall determine; provided, however, the maximum
number of Shares that may be issued pursuant to Incentive Stock Options (other
than Shares issued under an Incentive Stock Option which was a Substitute Award)
shall be the Maximum Share Limit. Subject to Section 4.2 below, Shares that are
subject to an underlying Award and Shares that are issued pursuant to the
exercise of an Award shall be applied to reduce the maximum number of Shares
remaining available for use under the Plan. The Company shall at all times
during the term of the Plan and while any Awards are outstanding retain as
authorized and unissued Stock, or as treasury Stock, at least the number of
Shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its





--------------------------------------------------------------------------------




ability to perform its obligations hereunder. Notwithstanding the above, no
nonemployee Director may be granted Awards of Options, SARs, Restricted Stock,
Restricted Stock Units, Bonus Shares, Performance Shares, or Performance Units
(or any other Award which is denominated in Shares) with respect to a number of
Shares in any one (1) calendar year which, when added to the Shares subject to
any other Award denominated in Shares granted to such nonemployee Director in
the same calendar year, shall exceed Fifteen Thousand (15,000) Shares; provided,
however, for purposes of the foregoing limitation, any Deferred Shares shall
count against the limit only during the calendar year in which such shares are
initially deferred and not in the calendar year in which the Deferred Shares are
ultimately issued.


4.2
Unused and Forfeited Stock. Any Shares that are subject to an Award under this
Plan that are not used because the terms and conditions of the Award are not
met, including any Shares that are subject to an Award that expires or is
terminated for any reason, shall again be available for grant under the Plan. If
an SAR is settled in Shares, only the number of Shares delivered in settlement
of an SAR shall cease to be available for grant under the Plan, regardless of
the number of Shares with respect to which the SAR was exercised. If any Shares
subject to an Award granted hereunder are withheld or applied as payment in
connection with the exercise of an Award (including the withholding of Shares on
the exercise of an Option that is settled in Shares) or the withholding or
payment of taxes related thereto, such Shares shall again be available for grant
under the Plan. Notwithstanding the foregoing, any Shares used for full or
partial payment of the purchase price of the Shares with respect to which an
Option is exercised. and any Shares retained by the Company pursuant to
Section 16.2 that were originally Incentive Stock Option Shares, must still be
considered as having been granted for purposes of determining whether the Share
limitation provided for in Section 4.1 has been reached for purposes of
Incentive Stock Option grants.



4.3
Adjustments in Authorized Shares. If, without the receipt of consideration
therefor by the Company, the Company shall at any time increase or decrease the
number of its outstanding Shares or change in any way the rights and privileges
of such Shares such as, but not limited to, the payment of a stock dividend or
any other distribution upon such Shares payable in Stock, or through a stock
split, spin‑off, extraordinary cash dividend, subdivision, consolidation,
combination, reclassification, or recapitalization involving the Stock, or any
similar corporate event or transaction, such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan then in relation to the Stock that
is affected by one or more of the above events, (i) the numbers, rights,
privileges, and kinds of Shares that may be issued under this Plan or under
particular forms of Awards, (ii) the number and kind of Shares subject to
outstanding Awards, and (iii) the Option Exercise Price or SAR exercise price
applicable to outstanding Awards, shall be increased, decreased, or changed in
like manner as if they had been issued and outstanding, fully paid, and
nonassessable at the time of such occurrence.



4.4    General Adjustment Rules.


(a)
If any adjustment or substitution provided for in this Section 4 shall result in
the creation of a fractional Share under any Award, such fractional Share shall
be rounded to the nearest whole Share and fractional Shares shall not be issued.

(b)
In the case of any such substitution or adjustment affecting an Option
(including a Nonqualified Stock Option) or an SAR, such substitution or
adjustment shall be made in a manner that is in accordance with the substitution
and assumption rules set forth in Treasury Regulations 1.424‑1 and the
applicable guidance relating to Code Section 409A.



4.5
Reservation of Rights. Except as provided in this Section 4, a Participant shall
have no rights by reason of (i) any subdivision or consolidation of shares of
stock of any class, (ii) the payment of any dividend, or (iii) any other
increase or decrease in the number of shares of stock of any class. Any issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares subject to any Award
(including the Option Exercise Price of Shares subject to an Option). The grant
of an Award pursuant to the Plan shall not affect in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations, or
changes of its capital or business structure, to merge or consolidate, or to
dissolve, liquidate, sell, or transfer all or any part of its business or
assets.



4.6
Dividend Equivalents. Subject to the provisions of the Plan and to the extent
expressly provided in the applicable Award Agreement, the recipient of an Award
other than an Option or SAR may, if so determined by the Committee, be entitled
to receive, currently or on a deferred basis, amounts equivalent to cash, stock,
or other property in lieu of dividends on Shares ("Dividend Equivalents") with
respect to the number of Shares covered by the Award, as determined by the
Committee in its sole discretion. The Committee may provide that the Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and may provide that the Dividend Equivalents are
subject to the same vesting or performance conditions as the underlying Award.
Notwithstanding the foregoing, Dividend





--------------------------------------------------------------------------------




Equivalents credited in connection with an Award that vests based on the
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Award with respect to which such Dividend
Equivalents have been credited.


4.7
Cancellation and Rescission of Awards; Clawback Policy. The Committee may
cancel, rescind, suspend, withhold, or otherwise limit or restrict any
unexercised, unvested, unpaid, or deferred Award, cause the forfeiture of any
Award, or recover any Shares, income, cash, or other property attributable to an
Award, and any proceeds (including any income thereon) from the disposition of,
such Shares, income, cash, or other property, at any time if the Holder is not
or has not been in compliance with the Company ethics policy, any restrictive
covenant with the Company or Affiliate, or any applicable term and condition of
an Award. Any Awards granted under this Plan, any income earned with respect
thereto, and any property, including Shares, received in connection with any
exercise, settlement, payment or vesting of, or lapse of restriction on, the
Awards, and any proceeds (and any income thereon) received from the disposition
of any such property, shall be subject to any clawback, recoupment, or
forfeiture provision included in any law, Award Agreement, Company policy,
employment agreement, program document, term sheet, benefit plan or program, or
Committee resolution, action, policy, or procedure in place on the Grant Date of
the Award, provided, however, to the extent required by law (e.g., Dodd-Frank)
or securities exchange listing standard, a Company clawback policy may apply
retroactively.



SECTION 5
PARTICIPATION


5.1
Basis of Grant. Participants in the Plan shall be those Service Providers who
have performed, are performing, or during the term of their incentive
arrangement will perform, services for the Company or any Affiliate thereof.



5.2
Types of Grants; Limits. Participants may be granted from time to time one or
more Awards; provided, however, that the grant of each such Award shall be
separately approved by the Committee or its designee, and receipt of one such
Award shall not result in the automatic receipt of any other Award. Written or
electronic notice shall be given to such Participant, specifying the terms,
conditions, right, and duties related to such Award. Under no circumstance shall
Incentive Stock Options be granted to (i) nonemployee Directors, or (ii) any
person not permitted to receive Incentive Stock Options under the Code.



5.3
Award Agreements. Each Participant shall enter into an Award Agreement(s) with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying the applicable Award
terms, conditions, rights, and duties. Unless otherwise explicitly stated in the
Award Agreement, Awards shall be deemed to be granted as of the date specified
in the grant resolution of the Committee, which date shall be the date of any
related agreement(s) with the Participant. Unless explicitly provided in a
particular Award Agreement that the terms of the Plan are to be superseded, in
the event of any inconsistency between the provisions of the Plan and any such
Award Agreement(s) entered into hereunder, the provisions of the Plan shall
govern.



5.4
Restrictive Covenants. The Committee may, in its sole and absolute discretion,
place certain restrictive covenants in an Award Agreement requiring the
Participant to agree to refrain from certain actions. Such restrictive
covenants, if contained in the Award Agreement, will be binding on the
Participant.



SECTION 6
STOCK OPTIONS


6.1
Grant of Options. A Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Stock Option or a Nonqualified Stock Option. The Committee may grant
both an Incentive Stock Option and a Nonqualified Stock Option to the same
Participant at the same time or at different times. Incentive Stock Options and
Nonqualified Stock Options, whether granted at the same or different times,
shall be deemed to have been awarded in separate grants, shall be clearly
identified, and in no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of Shares for which any other
Option may be exercised.

6.2
Option Agreements. Each Option granted under the Plan shall be evidenced by an
Option Award Agreement, which shall be entered into by the Company and the
Participant to whom the Option is granted (the "Optionee"), and which shall
contain, or be subject to, the following terms and conditions, as well as such
other terms and conditions not inconsistent therewith, as the Committee may
consider appropriate in each case.



(a)
Number of Shares. Each Option Award Agreement shall state that it covers a
specified number of Shares, as determined by the Committee. To the extent that
the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Optionee during any





--------------------------------------------------------------------------------




calendar year exceeds One Hundred Thousand Dollars ($100,000) or, if different,
the maximum limitation in effect at the time of grant under Section 422(d) of
the Code, such Options in excess of such limit shall be treated as Nonqualified
Stock Options. The foregoing shall be applied by taking Options into account in
the order in which they were granted. For the purposes of the foregoing, the
Fair Market Value of any Share shall be determined as of the time the Option
with respect to such Share is granted. In the event the foregoing results in a
portion of an Option designated as an Incentive Stock Option exceeding the One
Hundred Thousand Dollar ($100,000) limitation, only such excess shall be treated
as a Nonqualified Stock Option.


(b)
Price. Each Option Award Agreement shall state the Option Exercise Price at
which each Share covered by an Option may be purchased. Such Option Exercise
Price shall be determined in each case by the Committee, but in no event other
than with respect to the issuance of a Substitute Award shall the Option
Exercise Price for each Share covered by an Option be less than the Fair Market
Value of the Stock on the Option's Grant Date, as determined by the Committee;
provided, however, that the Option Exercise Price for each Share covered by an
Incentive Stock Option granted to an Eligible Employee who then owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any parent or Subsidiary corporation of the
Company must be at least one hundred ten percent (110%) of the Fair Market Value
of the Stock subject to the Incentive Stock Option on the Option's Grant Date.



(c)
Duration of Options. Each Option Award Agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Holder (the "Option Period"). The Option Period must expire, in all cases, not
more than ten (10) years from the Option's Grant Date; provided, however, that
the Option Period of an Incentive Stock Option granted to an Eligible Employee
who then owns Stock possessing more than ten percent (10%) of the total combined
voting power of all classes of Stock of the Company must expire not more than
five (5) years from the Option's Grant Date. Each Option Award Agreement shall
also state the periods of time, if any, as determined by the Committee, when
incremental portions of each Option shall become exercisable. If any Option or
portion thereof is not exercised during its Option Period, such unexercised
portion shall be deemed to have been forfeited and have no further force or
effect.



(d)
Postservice Option Exercise Rules.



(i)
Each Option Agreement shall state the period of time, if any, determined by the
Committee, within which the Vested Option may be exercised after an Optionee
ceases to be a Service Provider and may provide for different periods of time
depending upon whether such cessation as a Service Provider was on account of
the Participant's death, Disability, voluntary resignation, retirement,
cessation as a Director, or the Company having terminated such Optionee's
employment with or without cause for any or no reason.



(ii)
In the case of a Participant that is an Employee, a termination of service shall
not occur if the Participant is on military leave, sick leave, or other bona
fide leave of absence (such as temporary employment by the government) if the
period of such leave does not exceed six (6) months, or if longer, as long as
the Participant's right to reemployment with the Company or an Affiliate is
provided either by statute or by contract.



(iii)
In the case of a Participant that is both an Employee and a Director of the
Company, the Participant's cessation as an Employee but continuation as a
Director of the Company will not constitute a termination of service under the
Plan. Unless an Option Agreement provides otherwise, a Participant's change in
status from serving as an Employee and/or Director will not be considered a
termination of the Participant serving as a Service Provider for purposes of any
Option expiration period under the Plan.



(iv)
If, within the period of time specified in the Option Award Agreement following
the Option Holder's termination of employment, an Option Holder is prohibited by
law or a Company's insider trading policy from exercising any Nonqualified Stock
Option, the period of time during which such Option may be exercised will
automatically be extended until the thirtieth (30th) day following the date the
prohibition is lifted. Notwithstanding the immediately preceding sentence, in no
event shall the Option exercise period be extended beyond the tenth (10th)
anniversary of the Option's Grant Date.



(e)
Transferability. Except to the extent permitted by the Committee pursuant to
Section 12.3, Options shall not be transferable by the Optionee except by will
or pursuant to the laws of descent and distribution. Each Vested Option shall be
exercisable during the Optionee's lifetime only by him or her, or in the event
of Disability or





--------------------------------------------------------------------------------




incapacity, by his or her guardian or legal representative. Shares issuable
pursuant to any Option shall be delivered only to or for the account of the
Optionee, or in the event of Disability or incapacity, to his or her guardian or
legal representative.


(f)
Exercise, Payments, etc.



(i)
Unless otherwise provided in the Option Award Agreement, each Vested Option may
be exercised by delivery to the Chief Financial Officer of the Company, or his
or her designee(s), a written or electronic notice specifying the number of
Shares with respect to which such Option is exercised and payment of the Option
Exercise Price. Such notice shall be in a form satisfactory to the Company and
shall specify the particular Vested Option that is being exercised and the
number of Shares with respect to which the Vested Option is being exercised. The
exercise of the Vested Option shall be deemed effective upon receipt of such
notice by the Chief Financial Officer of the Company, or his or her designee(s),
and payment to the Company. The purchase of such Stock shall take place at the
principal offices of the Company upon delivery of such notice, at which time the
purchase price of the Stock shall be paid in full by any of the methods or any
combination of the methods set forth in clause (ii) below.



(ii)
The Option Exercise Price may be paid by cash or certified bank check and, in
the Committee's sole discretion by any of the following additional methods:



A.
By delivery to the Company of Shares then owned by the Holder, the Fair Market
Value of which equals the purchase price of the Stock purchased pursuant to the
Vested Option, properly endorsed for transfer to the Company; provided, however,
that Shares used for this purpose must have been held by the Holder for such
minimum period of time as may be established from time to time by the Committee;
and provided further that the Fair Market Value of any Shares delivered in
payment of the purchase price upon exercise of the Options shall be the Fair
Market Value as of the exercise date, which shall be the date of delivery of the
Stock used as payment for the Option Exercise Price;



In lieu of actually surrendering to the Company the Shares then owned by the
Holder, the Committee may, in its discretion permit the Holder to submit to the
Company a statement affirming ownership by the Holder of such number of Shares
and request that such Shares, although not actually surrendered, be deemed to
have been surrendered by the Holder as payment of the exercise price;
B.
For any Holder other than an Executive Officer or except as otherwise prohibited
by the Committee, by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board;



C.
For any Nonqualified Stock Option, by a "net exercise" arrangement pursuant to
which the Company will not require a payment of the Option Exercise Price but
will reduce the number of shares of common stock issued upon the exercise by the
largest number of whole shares that has a fair market value on the date of
exercise that does not exceed the aggregate Option Exercise Price. With respect
to any remaining balance of the aggregate option price, the Company will accept
a cash payment from the Holder; or



D.
Any combination of the methods of consideration payment provided in this clause
(ii).



(g)
Date of Grant. Unless otherwise specified in the Option Award Agreement, an
option shall be considered as having been granted on the date specified in the
grant resolution of the Committee.



(h)
Withholding.



(A)
Nonqualified Stock Options. Upon any exercise of a Nonqualified Stock Option,
the Optionee shall make appropriate arrangements with the Company to provide for
the minimum amount of additional withholding required by applicable federal and
state income tax and payroll laws, including payment of such taxes through
delivery of Stock or by withholding Stock to be issued under the Option, as
provided in Section 16 hereof.







--------------------------------------------------------------------------------




(B)
Incentive Stock Options. In the event that an Optionee makes a disposition (as
defined in Section 424(c) of the Code) of any Stock acquired pursuant to the
exercise of an Incentive Stock Option prior to the latter of (i) the expiration
of two (2)years from the date on which the Incentive Stock Option was granted,
or (ii) the expiration of one (1) year from the date on which the Option was
exercised, the Participant shall send written or electronic notice to the
Company at its principal office (Attention: Corporate Secretary) of the date of
such disposition, the number of shares disposed of, the amount of proceeds
received from such disposition, and any other information relating to such
disposition as the Company may reasonably request. The Optionee shall, in the
event of such a disposition, make appropriate arrangements with the Company to
provide for the amount of additional withholding, if any, required by applicable
federal and state income tax laws.



(i)
Adjustment of Options. Subject to the limitations set forth below and those
contained in Sections 6 and 15, the Committee may make any adjustment in the
Option Exercise Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or regrant
may result in terms and conditions (including Option Exercise Price, number of
Shares covered, vesting schedule, or exercise period) that differ from the terms
and conditions of the original Option; provided, however, except as permitted
under Section 11, the Committee may not, without stockholder approval (i) amend
an Option to reduce its Option Exercise Price, (ii) cancel an Option and regrant
an Option with an Option Exercise Price lower than the original Option Exercise
Price of the cancelled Option, (iii) cancel an option in exchange for cash or
another Award, or (iv) take any other action (whether in the form of an
amendment, cancellation, or replacement grant) that has the effect of
"repricing" an Option, as defined under the rules of the established stock
exchange or quotation system on which the Company Stock is then listed or traded
if such Exchange's or quotation system's rules define what constitutes a
repricing. Other than with respect to a modification that a reasonable person
would not find to be a material adverse change in an Optionee's rights under an
Option, the Committee also may not adversely affect the rights of any Optionee
to previously granted Options without the consent of such Optionee. If such
action is affected by the amendment, the effective date of such amendment shall
be the date of the original grant. Any adjustment, modification, extension, or
renewal of an Option shall be effected such that the Option is either exempt
from, or is compliant with, Code Section 409A.



(j)
Modification, Extension, and Assumption of Options. Within the limitations of
the Plan and Code Section 409A, the Committee may modify, extend, or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options or a different type of award for the same or a different number of
Shares and at the same or a different Option Exercise Price (if applicable). The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, impair the Optionee’s rights or increase the Optionee’s
obligations under such Option.



(k)
Minimum Vesting/Exercisability. The exercise conditions for Options may be based
on the achievement of specific performance goals, may be time based following
the achievement of specific performance goals, may be based on the occurrence of
a specified event, and/or may be imposed under applicable securities laws;
provided that, except with respect to any Option granted to a nonemployee
Director, any time-based exercise conditions (other than time-based exercise
conditions following the achievement of specific performance goals) shall remain
in effect (in whole or in part) at least until the first (1st) anniversary of
the Grant Date, except as may otherwise be provided in an Award Agreement for
accelerated exercisability in the event of death, disability, retirement, Change
in Control, a termination of employment following a Change in Control, or other
special circumstances determined by the Committee.



6.3
Stockholder Privileges. No Holder shall have any rights as a stockholder with
respect to any Shares covered by an Option until the Holder becomes the holder
of record of such Stock, and no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date such Holder becomes the holder of record of such Stock, except as provided
in Section 4.



SECTION 7
STOCK APPRECIATION RIGHTS


7.1
Grant of SARs. Subject to the terms and conditions of this Plan, an SAR may be
granted to a Participant at any time and from time to time as shall be
determined by the Committee in its sole discretion.







--------------------------------------------------------------------------------




(a)
Number of Shares. The Committee shall have complete discretion to determine the
number of SARs granted to any Participant, subject to the limitations imposed in
this Plan and by applicable law.



(b)
Exercise Price and Other Terms. Except with respect to SARs issued in connection
with a Substitute Award, all SARs shall be granted with an exercise price no
less than the Fair Market Value of the underlying Shares on the SARs' Date of
Grant. The Committee, subject to the provisions of this Plan, shall have
complete discretion to determine the terms and conditions of SARs granted under
this Plan.



(c)
Duration of SARs. Each SAR Award Agreement shall state the period of time,
determined by the Committee, within which the SARs may be exercised by the
Holder (the “SAR Period”). The SAR Period must expire, in all cases, not more
than ten (10) years from the SAR Grant Date.



(d)
Minimum Vesting/Exercisability. The exercise conditions for SARs may be based on
the achievement of specific performance goals, may be time based following the
achievement of specific performance goals, may be based on the occurrence of a
specified event, and/or may be imposed under applicable securities laws;
provided that, except with respect to any SAR granted to a nonemployee Director,
any time-based exercise conditions (other than time-based exercise conditions
following the achievement of specific performance goals) shall remain in effect
(in whole or in part) at least until the first (1st) anniversary of the Grant
Date, except as may otherwise be provided in an Award Agreement for accelerated
exercisability in the event of death, disability, retirement, Change in Control,
a termination of employment following a Change in Control, or other special
circumstances determined by the Committee.



7.2
SAR Award Agreement. Each SAR granted under the Plan shall be evidenced by a
written or electronic SAR Award Agreement which shall be entered into by the
Company and the Participant to whom the SAR is granted (the "SAR Holder"), and
which shall specify the exercise price per share, the terms of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee in
its sole discretion shall determine.



7.3
Exercise of SARs. SARs shall be exercisable on such terms and conditions as the
Committee in its sole discretion shall determine.



7.4
Expiration of SARs. Each SAR Award Agreement shall expire on the earlier of
(i) the tenth (10th) anniversary of the SAR's Date of Grant, or (ii) after the
period of time, if any, determined by the Committee, within which the SAR may be
exercised after an SAR Holder ceases to be a Service Provider. The SAR Award
Agreement may provide for different periods of time following an SAR Holder's
cessation as a Service Provider during which the SAR may be exercised depending
upon whether such cessation as a Service Provider was on account of the
Participant's death, Disability, voluntary resignation, cessation as a Director,
or the Company having terminated such SAR Holder's employment with or without
Cause.



7.5
Adjustment of SARs. Subject to the limitations set forth below and those
contained in Sections 7 and 15, the Committee may make any adjustment in the SAR
exercise price, the number of Shares subject to, or the terms of, an outstanding
SAR and a subsequent granting of an SAR by amendment or by substitution of an
outstanding SAR. Such amendment, substitution, or regrant may result in terms
and conditions (including SAR exercise price, number of Shares covered, vesting
schedule, or exercise period) that differ from the terms and conditions of the
original SAR; provided, however, except as permitted under Section 11, the
Committee may not, without stockholder approval (i) amend an SAR to reduce its
exercise price, (ii) cancel an SAR and regrant an SAR with an exercise price
lower than the original SAR exercise price of the cancelled SAR, (iii) cancel an
SAR in exchange for cash or another Award, or (iv) take any other action
(whether in the form of an amendment, cancellation, or replacement grant) that
has the effect of "repricing" an SAR, as defined under applicable NASDAQ rules
or the rules of the established stock exchange or quotation system on which the
Company Stock is then listed or traded. The Committee also may not adversely
affect the rights of any SAR Holder to previously granted SARs without the
consent of such SAR Holder. If such action is affected by the amendment, the
effective date of such amendment shall be the date of the original grant. Any
adjustment, modification, extension, or renewal of an SAR shall be effected such
that the SAR is either exempt from, or is compliant with, Code section 409A.



7.6
Payment of SAR Amount. Upon exercise of an SAR relating to one or more Shares, a
Holder shall be entitled to receive payment from the Company in an amount equal
to the aggregate positive difference between the Fair Market Value of the
Share(s) for which an SAR exercise is being made over the aggregate exercise
price of such SARs. At the Committee's discretion, the payment upon an SAR
exercise may be in whole Shares of equivalent value, cash, or a combination of
whole Shares and cash. Fractional Shares shall be rounded to the nearest whole
Share.







--------------------------------------------------------------------------------




SECTION 8
AWARDS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS


8.1
Restricted Stock Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Service Provider in such amounts as the Committee
shall determine.



8.2
Restricted Stock Unit Awards Granted by Committee. Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Committee may grant a Service Provider Restricted
Stock Units in connection with or separate from a grant of Restricted Stock.
Upon the vesting of Restricted Stock Units, the Holder shall be entitled to
receive the full value of the Restricted Stock Units payable in Shares or, if
determined by the Committee, cash.



8.3
Restrictions. A Holder's right to retain Shares of Restricted Stock or be paid
with respect to Restricted Stock Units shall be subject to such restrictions,
including his or her continued performance as a Service Provider for a
restricted period specified by the Committee, or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award; provided that, except with respect to any Award granted
to a nonemployee Director, any time-based restrictions (other than time-based
restrictions following the achievement of specific performance goals) shall
remain in effect (in whole or in part) at least until the first (1st)
anniversary of the Grant Date, except as may otherwise be provided in an Award
Agreement for accelerated vesting in the event of death, disability, retirement,
Change in Control, a termination of employment following a Change in Control, or
other special circumstances determined by the Committee. The Committee may in
its sole discretion require different periods of service or different
performance goals and objectives with respect to (i) different Holders,
(ii) different Restricted Stock or Restricted Stock Unit Awards, or
(iii) separate, designated portions of the Shares constituting a Restricted
Stock Award. Any grant of Restricted Stock or Restricted Stock Units shall
contain terms such that the Award is either exempt from Code Section 409A or
complies with such Section.



8.4
Privileges of a Stockholder, Transferability. Unless otherwise provided in the
Award Agreement, a Participant shall have all voting, dividend, liquidation, and
other rights with respect to Shares of Restricted Stock; provided, however, that
any dividends paid on Shares of Restricted Stock prior to such Shares becoming
vested shall be held in escrow by the Company and subject to the same
restrictions on transferability and forfeitability as the underlying Shares of
Restricted Stock. Any voting, dividend, liquidation, or other rights shall
accrue to the benefit of a Holder only with respect to Shares of Restricted
Stock held by, or for the benefit of, the Holder on the record date of any such
dividend or voting date. A Participant's right to sell, encumber or otherwise
transfer such Restricted Stock shall, in addition to the restrictions otherwise
provided for in the Award Agreement, be subject to the limitations of
Section 12.2 hereof. The Committee may determine that a Holder of Restricted
Stock Units is entitled to receive Dividend Equivalents on such units. If the
Committee determines that Restricted Stock Units shall receive Dividend
Equivalents, such feature will be specified in the applicable Award Agreement.
Restricted Stock Units shall not have any voting rights.



8.5
Enforcement of Restrictions. The Committee may in its sole discretion require
one (1) or more of the following methods of enforcing the restrictions referred
to in Sections 8.3 and 8.4:



(a)
placing a legend on the stock certificates, or the Restricted Stock Unit Award
Agreement, as applicable, referring to restrictions;



(b)
requiring the Holder to keep the stock certificates, duly endorsed, in the
custody of the Company while the restrictions remain in effect;



(c)
requiring that the stock certificates, duly endorsed, be held in the custody of
a third-party nominee selected by the Company who will hold such Shares of
Restricted Stock on behalf of the Holder while the restrictions remain in
effect; or



(d)
inserting a provision into the Restricted Stock Award Agreement prohibiting
assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.



8.6
Termination of Service. Unless otherwise provided in an Award Agreement or
otherwise provided for in an employment agreement (in which case such provisions
will apply), in the event a Participant ceases to be a Service Provider for any
reason before a Restricted Stock Award or Restricted Stock Unit Award has fully
vested, any unvested portion of such





--------------------------------------------------------------------------------




Award shall be immediately forfeited upon such cessation of service. An Award
Agreement may provide for the automatic vesting of any or all shares of
Restricted Stock or Restricted Stock Units in connection with a Service
Provider's separation from service due to one or more reasons, including, death,
disability, retirement, Change in Control, a termination of employment following
a Change in Control, or other special circumstances determined by the Committee.


SECTION 9
PERFORMANCE SHARES, PERFORMANCE UNITS, BONUS SHARES, OTHER STOCK-BASED AWARDS,
AND DEFERRED SHARES
9.1
Awards Granted by Committee. Coincident with or following designation for
participation in the Plan, a Participant may be granted Performance Shares or
Performance Units.



9.2
Terms of Performance Shares or Performance Units. The Committee shall establish
maximum and minimum performance targets to be achieved during the applicable
Performance Period. Each grant of a Performance Share or Performance Unit Award
shall be subject to additional terms and conditions not inconsistent with the
provisions of the Plan. The Committee shall determine what, if any, payment is
due with respect to an Award and whether such payment shall be made in cash,
Stock, or some combination.



9.3
Bonus Shares. The Committee is authorized, subject to limitations under
applicable law, to make such other Awards that are payable in, valued in whole
or in part by reference to, or otherwise based on or related to Shares, as
deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation (i) Shares awarded purely as a "bonus" and not
subject to any restrictions or conditions ("Bonus Shares"), or (ii) any award of
Shares or payment of cash that is valued in whole or in part by reference to, or
are otherwise based on, Shares, other property, or achievement of performance
metrics or measures ("Other Stock-Based Awards"). The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the grant
of Bonus Shares or Other Stock-Based Awards, subject to such minimum
consideration as may be required by applicable law.



9.4
Deferred Shares. Subject to the terms and provisions of the Plan, Deferred
Shares may be granted to any Participant in such amounts and upon such terms,
and at any time and from time to time, as shall be determined by the Committee.
The Committee may impose such conditions or restrictions on any Deferred Shares
as it may deem advisable, including time-vesting restrictions and deferred
payment features. The Committee may cause the Company to establish a grantor
trust to hold Shares subject to Deferred Share Awards. Without limiting the
generality of the foregoing, the Committee may grant to any Participant, or
permit any Participant to elect to receive, Deferred Shares in lieu of or in
substitution for any other compensation (whether payable currently or on a
deferred basis, and whether payable under this Plan or otherwise) which such
Participant may be eligible to receive from the Company or a Subsidiary. In no
event shall any Deferred Shares relate to the exercise of an Option. Any Award
Agreement or other Company-sponsored deferred compensation plan relating to the
grant of Deferred Shares shall separately contain the requisite terms and
conditions such that the Deferred Shares Award complies with Code Section 409A;
provided, however, in all cases except as may otherwise be expressly provided
for under the other plan, any Shares issued upon the settlement and payment of
any Deferred Shares shall be under and pursuant to this Plan. Unless otherwise
expressly specified in another plan or agreement, any credited right to receive
a Share under a Company-sponsored nonqualified deferred compensation plan or
agreement, whether credited due to an election to defer compensation or due to
the conversion of Dividend Equivalents into additional Shares, shall be a
Deferred Share under this Plan and issuable under the terms and conditions set
forth herein.



SECTION 10
PERFORMANCE AWARDS; SECTION 162(m) PROVISIONS


10.1
Terms of Performance Awards. Except as provided in Section 11, Performance
Awards will be issued or granted, or become vested or payable, only after the
end of the relevant Performance Period. The performance goals to be achieved for
each Performance Period and the amount of the Award to be distributed upon
satisfaction of those performance goals shall be conclusively determined by the
Committee. When the Committee determines whether a performance goal has been
satisfied for any Performance Period, the Committee, where the Committee deems
appropriate, may make such determination using calculations which alternatively
include and exclude one, or more than one, "extraordinary items" as determined
under U.S. generally accepted accounting principles, and the Committee may
determine whether a performance goal has been satisfied for any Performance
Period, taking into account the alternative which the Committee deems
appropriate under the circumstances. The Committee also may take into account
any other unusual or nonrecurring items, including the charges or costs
associated with restructurings of the Company, discontinued operations, and the
cumulative effects of accounting changes and, further, may take into account any
unusual or nonrecurring events affecting the Company, changes in applicable tax
laws or accounting principles or such other factors as the Committee may
determine





--------------------------------------------------------------------------------




reasonable and appropriate under the circumstances (including any factors that
could result in the Company's paying nondeductible compensation to an Employee
or nonemployee Director).


10.2
Performance Goals. If an Award is subject to this Section 10, then the lapsing
of restrictions thereon, or the vesting thereof, and the distribution of cash,
Shares, or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following metrics, and which may be established on an absolute or relative
basis for the Company as a whole or any of its subsidiaries, operating
divisions, or other operating units:



(a)
Earnings (either in the aggregate or on a per-Share basis) including earnings
per share, earnings before interest, earnings before interest and taxes,
earnings before interest, taxes, and depreciation, or earnings before interest,
taxes, depreciation, and amortization and in the case of any of the foregoing,
such goal may be adjusted to further exclude items in order to measure
achievement of specific performance goals, including any one or more of the
following: stock-based compensation expense; income or losses from discontinued
operations; gain on cancellation of debt; debt extinguishment and related costs;
restructuring, separation, and/or integration charges and costs; reorganization
and/or recapitalization charges and costs; impairment charges; gain or loss
related to investments or the sale of assets; extraordinary gains or losses; the
cumulative effect of accounting changes; acquisitions or divestitures; foreign
exchange impacts; any unusual, nonrecurring gain or loss; sales and use tax
settlement; and gain on nonmonetary transactions;



(b)
Operating profit (either in the aggregate or on a per-Share basis);



(c)
Operating income (either in the aggregate or on a per-Share basis);



(d)
Net earnings on either a LIFO or FIFO basis (either in the aggregate or on a
per- Share basis);



(e)
Net income or loss (either in the aggregate or on a per-Share basis);



(f)
Cash flow provided by operations (either in the aggregate or on a per-Share
basis);



(g)
Cash flow returns, including cash flow returns on invested capital (cash flow
from operating activities minus capital expenditures, the difference of which is
divided by the difference between total assets and non-interest-bearing current
liabilities);



(h)
Ratio of debt to debt plus equity;



(i)
Net borrowing;



(j)
Credit quality or debt ratings;



(k)
Inventory levels, inventory turn or shrinkage;



(l)
Revenues;



(m)
Free cash flow (either in the aggregate or on a per-Share basis);



(n)
Reductions in expense levels or expense management, determined either on a
Company-wide basis or with respect to any one or more business units;



(o)
Operating and maintenance cost management and Employee productivity;



(p)
Gross margin;



(q)
Return measures (including return on assets, investment, invested capital
equity, or sales);



(r)
Market share;



(s)
Total stockholder return;







--------------------------------------------------------------------------------




(t)
Working capital;



(u)
Productivity increases;



(v)
Share price (including attainment of a specified per-Share price during the
Incentive Period; growth measures and total stockholder return or attainment by
the Shares of a specified price for a specified period of time);



(w)
Book value per-Share;



(x)
Growth or rate of growth of any of the above Business Criteria;



(y)
Achievement of business criteria or operational goals, consisting of one or more
objectives based on meeting specified revenue, market share, market penetration,
business development, geographic business expansion goals, objectively
identified project milestones, production volume levels, cost targets, customer
satisfaction, and goals relating to acquisitions or divestitures; and/or



(z)
Accomplishment of mergers, acquisitions, dispositions, public offerings, or
similar extraordinary business transactions; provided that applicable incentive
goals may be applied on a pre-tax or post-tax basis; and provided further that
the Committee may, when the applicable incentive goals are established, provide
that the formula for such goals may include or exclude items to measure specific
objectives, such as losses from discontinued operations, extraordinary gains or
losses, the cumulative effect of accounting changes, acquisitions, or
divestitures, foreign exchange impacts and any unusual, infrequently occurring,
or nonrecurring gain or loss. As established by the Committee, the incentive
goals may include, without limitation, GAAP and non-GAAP financial measures.



10.3
Adjustments. Notwithstanding any provision of the Plan other than Section 4.3 or
Section 11, with respect to any Award that is subject to this Section 10, the
Committee may not adjust upwards the amount payable pursuant to such Award, nor
may it waive the achievement of the applicable performance goals except in the
case of the Participant's death, disability, Change in Control, or other special
circumstance determined by the Committee in which the Committee determines such
adjustment will not negatively affect the Company's ability to deduct any
compensation under Code Section 162(m) or the Committee determines that such
compensation is to no longer qualify for any performance-based compensation
exception under Code Section 162(m).



10.4
Other Restrictions. If applicable because the Company is subject to Code
Section 162(m)'s limitations on deductible compensation, the Committee shall
have the power to impose such other restrictions on Awards subject to this
Section 10 as it may deem necessary or appropriate to ensure that such Awards
satisfy all requirements for "performance-based compensation" within the meaning
of Code Section 162(m)(4)(B).



10.5
Section 162(m) Limitations. Notwithstanding any other provision of this Plan, if
the Committee determines at the time any Award is granted to a Participant that
such Participant is, or is likely to be at the time he or she recognizes income
for federal income tax purposes in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 10 is applicable to
such Award.



10.6
Maximum Annual Award. The maximum number of Shares with respect to which an
Award or Awards (including any Options, SARs, Restricted Stock, Restricted Stock
Units, Bonus Shares, Performance Shares, or Performance Units (or any other
Award which is denominated in Shares)) may be granted to any Participant in any
one (1) calendar year of the Company (the "Maximum Annual Participant Award")
shall not exceed Two Hundred Thousand (200,000) Shares (subject to adjustment
pursuant to Sections 4.3 and 4.4).



SECTION 11
CORPORATE TRANSACTIONS


11.1
Participant's Award Agreement. Except as may be specifically provided in a
Participant's Award Agreement, in the event that the Company is a party to a
corporate transaction (including a Change of Control) involving a merger or
consolidation, or in the event of a sale of all or substantially all of the
Company's stock or assets, all Shares acquired under the Plan and all Awards
outstanding on the effective date of the transaction shall be treated in the
manner described in the definitive transaction agreement (or, in the event the
transaction does not entail a definitive agreement to which the Company is
party, in the manner determined by the Board in its capacity as administrator of
the Plan, with such determination having final and binding effect on all
parties), which agreement or determination need not treat all Awards (or all
portions of an





--------------------------------------------------------------------------------




Award) in an identical manner. The treatment specified in the transaction
agreement may include (without limitation) one or more of the following with
respect to each outstanding Award:


(a)
Continuation of the Award by the Company (if the Company is the surviving
corporation).



(b)
Assumption of the Award by the surviving corporation or its parent and if such
assumption occurs with respect to an Option, such assumption must be in a manner
that complies with Code Section 424(a).



(c)
Substitution by the surviving corporation or its parent of an Award for a new
award and if such substitution occurs with respect to an Option, such
substitution occurs in a manner that complies with Code Section 424(a).



(d)
Cancellation of the Award and a payment to the Participant with respect to each
Share subject to the portion of the Award that is vested as of the transaction
date equal to the underlying Fair Market Value of the Share underlying the Award
or, in the case of an Option or SAR, an amount equal to the excess of (i) the
value, as determined by the Board in its absolute discretion, of the property
(including cash) received by the holder of a share of Stock as a result of the
transaction, over (ii) the per-Share Option Exercise Price or SAR exercise price
(such excess, the “Spread”). Such payment shall be made in the form of cash,
cash equivalents, or securities of the surviving corporation or its parent
having a value equal to such Fair Market Value or Spread, respectively. In
addition, any escrow, holdback, earnout, or similar provisions in the
transaction agreement may apply to such payment to the same extent and in the
same manner as such provisions apply to the holders of Stock. If the Fair Market
Value or Spread applicable to an Award is zero (0) or a negative number, then
the Award may be cancelled without making a payment to the Participant.



(e)
With respect to an outstanding Option or SAR, cancellation of the Award without
the payment of any consideration; provided that the Participant shall be
notified of such treatment and given an opportunity to exercise the Award to the
extent the Option or SAR is vested or becomes vested as of the effective date of
the transaction during a period of not less than five (5) business days
preceding the effective date of the transaction, unless (i) a shorter period is
required to permit a timely closing of the transaction, and (ii) such shorter
period still offers the Participant a reasonable opportunity to exercise the
Award. Any exercise of the Option or SAR during such period may be contingent
upon the closing of the transaction.



(f)
With respect to an outstanding Option or SAR, suspension of the Participant's
right to exercise the Award during a limited period of time preceding the
closing of the transaction, if such suspension is administratively necessary to
permit the closing of the transaction.

 
(g)
Termination of any right the Participant has to exercise an Option or SAR before
vesting in the Shares subject to the Award (i.e., “early exercise”), such that
following the closing of the transaction the Award may only be exercised to the
extent it is vested.



11.2
Board Discretion. For the avoidance of doubt, the Board has discretion to
accelerate, in whole or part, the vesting and exercisability of an Award in
connection with a corporate transaction covered by this Section 11. Any such
determinations by the Board under this Section 11 may be made generally with
respect to all Participants, or may be made on a case-by-case basis with respect
to particular Participants.



SECTION 12
RIGHTS OF EMPLOYEES; PARTICIPANTS


12.1
Employment. Nothing contained in the Plan or in any Award granted under the Plan
shall confer upon any Participant any right with respect to the continuation of
his or her services as a Service Provider or interfere in any way with the right
of the Company, subject to the terms of any separate employment or consulting
agreement to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant from the rate in existence at
the time of the grant of an Award. Whether an authorized leave of absence, or
absence in military or government service, shall constitute a termination of
Participant's services as a Service Provider shall be determined by the
Committee at the time.



12.2
Nontransferability. Except as provided in Section 12.3, no right or interest of
any Holder in an Award granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or be subjected to any lien, directly or indirectly, by operation
of law, or otherwise, including execution, levy, garnishment, attachment,
pledge, or bankruptcy. In the event of a Participant's death, a Holder's rights
and interests in all Awards shall,





--------------------------------------------------------------------------------




to the extent not otherwise prohibited hereunder, be transferable by
testamentary will or the laws of descent and distribution, and payment of any
amounts due under the Plan shall be made to, and exercise of any Options or SARs
may be made by, the Holder's legal representatives, heirs, or legatees. If, in
the opinion of the Committee, a person entitled to payments or to exercise
rights with respect to the Plan is disabled from caring for his or her affairs
because of a mental condition, physical condition, or age, payment due such
person may be made to, and such rights shall be exercised by, such person's
guardian, conservator, or other legal personal representative upon furnishing
the Committee with evidence satisfactory to the Committee of such status.
"Transfers" shall not be deemed to include transfers to the Company or "cashless
exercise" procedures with third parties who provide financing for the purpose of
(or who otherwise facilitate) the exercise of Awards consistent with applicable
laws and the authorization of the Committee.


12.3
Permitted Transfers. Pursuant to conditions and procedures established by the
Committee from time to time, the Committee may permit Awards to be transferred
without consideration other than nominal consideration to, exercised by, and
paid to certain persons or entities related to a Participant, including members
of the Participant's immediate family or trusts whose beneficiaries or
beneficial owners are members of the Participant's immediate family (a
"Permitted Transferee"). In the case of initial Awards, at the request of the
Participant, the Committee may permit the naming of the related person or trust
as the Award recipient. Any permitted transfer shall be subject to the condition
that the Committee receive evidence satisfactory to it that the transfer is
being made for estate and/or tax planning purposes and without consideration
(other than nominal consideration). Notwithstanding the foregoing, Incentive
Stock Options shall only be transferable to the extent permitted in Section 422
of the Code, or such successor provision thereto, and the treasury regulations
thereunder.



SECTION 13
GENERAL RESTRICTIONS


13.1
Investment Representations. The Company may require any person to whom an Award
is granted, as a condition to receiving Stock under the Award, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that such person is acquiring the Stock subject to the Award for his
or her own account for investment and not with any present intention of selling
or otherwise distributing the same, and to such other effect as the Company
deems necessary or appropriate in order to comply with federal and applicable
state securities laws. Legends evidencing such restrictions may be placed on the
certificates evidencing the Stock.



13.2
Compliance with Securities Laws.



(a)
Each Award shall be subject to the requirement that, if at any time counsel to
the Company shall determine that the listing, registration, or qualification of
the Shares subject to such Award upon any securities exchange or under any state
or federal law, or the consent or approval of any governmental or regulatory
body, is necessary as a condition of, or in connection with, the issuance or
purchase of Shares thereunder, such Award may not be accepted or exercised in
whole or in part unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained on conditions acceptable to the
Committee. Nothing herein shall be deemed to require the Company to apply for or
to obtain such listing, registration, or qualification.



(b)
Each Holder who is a Director or an Executive Officer is restricted from taking
any action with respect to any Award if such action would result in (i) a
violation of Section 306 of the Sarbanes-Oxley Act of 2002, and the regulations
promulgated thereunder, whether or not such law and regulations are applicable
to the Company, or (ii) any policies adopted by the Company restricting
transactions in the Stock.



SECTION 14
OTHER EMPLOYEE BENEFITS


The amount of any compensation deemed to be received by a Participant as a
result of the exercise of an Option or the grant, payment, or vesting of any
other Award shall not constitute "earnings" with respect to which any other
benefits of such Participant are determined, including benefits under (a) any
pension, profit sharing, life insurance, or salary continuation plan, or other
employee benefit plan of the Company, or (b) any agreement between the Company
and the Participant, except as such plan or agreement shall otherwise expressly
provide.
SECTION 15
PLAN AMENDMENT, MODIFICATION, AND TERMINATION


15.1
Amendment, Modification, and Termination. The Board may at any time terminate,
and from time to time may amend or modify, the Plan; provided, however, that no
amendment or modification may become effective without approval of the





--------------------------------------------------------------------------------




amendment or modification by the stockholders if stockholder approval is
required to enable the Plan to satisfy any applicable statutory or regulatory
requirements, to comply with the requirements for listing on any exchange where
the Shares are listed, or if the Company, on the advice of counsel, determines
that stockholder approval is otherwise necessary or desirable.


15.2
Adjustment Upon Certain Unusual or Nonrecurring Events. The Board may make
adjustments in the terms and conditions of Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.



15.3
Awards Previously Granted. Notwithstanding any other provision of the Plan to
the contrary (but subject to a Holder's employment being terminated for Cause
and Section 15.2), no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Holder of such Award.



SECTION 16
WITHHOLDING


16.1
Withholding Requirement. The Company's obligations to deliver Shares upon the
exercise of an SAR, or upon the vesting, settlement, or issuance of any other
Award, shall be subject to the Participant's satisfaction of all applicable
federal, state, and local income and other tax (including Social Security and
Medicare taxes) withholding requirements.



16.2
Satisfaction of Withholding Requirement. The Committee may, in its sole
discretion, provide that when taxes are to be withheld in connection with the
exercise, vesting, settlement, or issuance of an Award, the Holder may elect to
make payment for the withholding taxes, by one or a combination of the following
methods:



(a)
payment of an amount in cash equal to the amount to be withheld;



(b)
payment by tendering previously acquired Shares (either actually or by
attestation) valued at their then Fair Market Value in an amount equal to the
amount to be withheld;



(c)
requesting that the Company withhold from the Shares otherwise issuable to the
Holder Shares having a value equal to their then Fair Market Value and equal to
the amount to be withheld; and



(d)
withholding from any other compensation otherwise due to the Holder.



16.3
Withholding with Stock. To the extent the Committee permits withholding through
either the payment of previously acquired Shares or withholding from the Shares
otherwise issuable to the Holder, any such withholding shall be in accordance
with any rules or established procedures for election by Participants or Holders
including any rules or restrictions relating to the period of time any
previously acquired Shares have been held or owned, the timing of any elections,
the irrevocability of any elections, or any special rules relating to a
Participant who is an officer or director of the Company within the meaning of
Section 16 of the 1934 Act.



SECTION 17
NONEXCLUSIVITY OF THE PLAN


17.1
Nonexclusivity of the Plan. Neither the adoption of the Plan nor the submission
of the Plan to stockholders of the Company for approval shall be construed as
creating any limitations on the power or authority of the Board or of the
Committee to continue to maintain or adopt such other or additional incentive or
other compensation arrangements of whatever nature as the Board or the
Committee, as the case may be, may deem necessary or desirable, or to preclude
or limit the continuation of any other plan, practice, or arrangement for the
payment of compensation or fringe benefits to Employees or nonemployee Directors
generally, or to any class or group of Employees or nonemployee Directors, which
the Company now has lawfully put into effect, including any retirement, pension,
savings, and stock purchase plan, insurance, death, and disability benefits, and
executive short-term incentive plans.







--------------------------------------------------------------------------------




SECTION 18
REQUIREMENTS OF LAW


18.1
Requirements of Law. The issuance of Stock and the payment of cash pursuant to
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or stock exchanges as may be
required. Notwithstanding any provision of the Plan or any Award, Holders shall
not be entitled to exercise or receive benefits under any Award, and the Company
shall not be obligated to deliver any Shares or other benefits to a Holder, if
such exercise, receipt of benefits, or delivery would constitute a violation by
the Holder or the Company of any applicable law or regulation.



18.2
Code Section 409A.



(a)
This Plan is intended to meet or to be exempt from the requirements of Code
Section 409A, and shall be administered, construed, and interpreted in a manner
that is in accordance with and in furtherance of such intent. Any provision of
this Plan that would cause an Award to fail to satisfy Code Section 409A or, if
applicable, an exemption from the requirements of that Section, shall be amended
(in a manner that as closely as practicable achieves the original intent of this
Plan) to comply with Code Section 409A or any such exemption on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Code Section 409A.



(b)
If an Award provides for payments or benefits that (i) constitute a "deferral of
compensation" within the meaning of Code Section 409A, and (ii) are triggered
upon a termination of employment, then to the extent required to comply with
Section 409A, the phrases "termination of employment," "separation from
service," or words and phrases of similar import, shall be interpreted to mean a
"separation from service" within the meaning of Code Section 409A.



(c)
If a Participant was a "specified employee," then to the extent required in
order to comply with Code Section 409A, all payments, benefits, or
reimbursements paid or provided under any Award that constitute a "deferral of
compensation" within the meaning of Code Section 409A, that are provided as a
result of a "separation from service" within the meaning of Section 409A and
that would otherwise be paid or provided during the first six (6) months
following such separation from service shall be accumulated through and paid or
provided (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the date of the separation from
service) on the first business day that is more than six (6) months after the
date of the separation from service (or, if the Participant dies during such six
(6) month period, within ninety (90) days after the Participant's death).



(d)
To the extent that payment of an amount that constitutes a "deferral of
compensation" within the meaning of Code Section 409A is contingent upon the
Participant executing a release of claims against the Company, the release must
be executed by the Participant and become effective and irrevocable in
accordance with its terms no later than the earlier of (i) the date set forth in
the Award, or (ii) fifty-five (55) days following separation from service.



(e)
To the extent that any payment of an amount that constitutes a "deferral of
compensation" within the meaning of Code Section 409A and is scheduled to be
paid in the form of installment payments, such payment form shall be deemed to
be a right to a series of separate payments as described in Treasury Regulations
§ 1.409A‑2(b)(2)(iii).



(f)
To the extent that any Award is subject to Code Section 409A, any substitution
of such Award may only be made if such substitution is made in a manner
permitted and compliant with Code Section 409A.



(g)
In no event will the Company or any Affiliate have any liability to any
Participant with respect to any penalty or additional income tax imposed under
Code Section 409A even if there is a failure on the part of the Company or
Committee to avoid or minimize such Section's penalty or additional income tax.



18.3
Rule 16b‑3. Each transaction under the Plan is intended to comply with all
applicable conditions of Rule 16b‑3, to the extent Rule 16b‑3 reasonably may be
relevant or applicable to such transaction. To the extent any provision of the
Plan or any action by the Committee under the Plan fails to so comply, such
provision or action shall, without further action by any person, be deemed to be
automatically amended to the extent necessary to effect compliance with Rule
16b‑3;





--------------------------------------------------------------------------------




provided, however, that if such provision or action cannot be amended to effect
such compliance, such provision or action shall be deemed null and void to the
extent permitted by law and deemed advisable by the Committee.


18.4
Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws of the state of Delaware without giving
effect to the principles of the conflict of laws to the contrary.



THIS JACK HENRY & ASSOCIATES, INC. 2015 EQUITY INCENTIVE PLAN WAS ADOPTED BY THE
BOARD OF DIRECTORS AND STOCKHOLDERS OF JACK HENRY & ASSOCIATES, INC. EFFECTIVE
ON THE 10TH DAY OF NOVEMBER, 2015.




